Title: Edwin Stark to Thomas Jefferson, 15 March 1817
From: Stark, Edwin
To: Jefferson, Thomas


          
            Sir
            Asst Commys Office Norfolk
15th March 1817
          
          On my arrival from Washington I found your favor of the 20th Feby
          I am sorry to inform you the two boxes of Wine have not as yet come to hand perhaps they have taken a rong direction as I cannot get any tidings of them in this place   If you know the name of the Vessel they were shipt in, from Charleston, be so good as to acquaint me or if you think it necessary I will advertise them as missing
          
          It will at all times afford me great pleasure to attend to your commands in this place
          
            I have the Honor to be Sir with g Respect your hbl Servt
            Edwin Stark
          
        